DocuSign Envelope ID: 2AE8DDD8-A99B-4C9D-81B7-DC3B09A847D5




       1                                                                The Honorable Ronald B. Leighton
       2
       3
       4
       5                                UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF WASHINGTON
       6                                         AT TACOMA
       7
               CHERYL KATER and SUZIE KELLY,                     No. 15-cv-00612-RBL
       8       individually and on behalf of all others
               similarly situated,                               DECLARATION OF AUSTIN
       9
                                                                 PRATHER
      10                               Plaintiffs,

      11               v.
      12
               CHURCHILL DOWNS INCORPORATED, a
      13       Kentucky corporation, and BIG FISH
               GAMES, INC., a Washington corporation.
      14
      15                               Defendants.

      16
      17       MANASA THIMMEGOWDA, individually                  No. 19-cv-00199-RBL
               and on behalf of all others similarly situated,
      18                                                         DECLARATION OF AUSTIN
                                       Plaintiff,                PRATHER
      19

      20               v.

      21       BIG FISH GAMES, INC., a Washington
               corporation; ARISTOCRAT
      22
               TECHNOLOGIES INC., a Nevada
      23       corporation; ARISTOCRAT LEISURE
      24       LIMITED, an Australian corporation; and
               CHURCHILL DOWNS INCORPORATED, a
      25       Kentucky corporation,
      26
                                       Defendants.
      27
                                                                         T OUSLEY B RAIN S TEPHENS PLLC
             DECLARATION OF AUSTIN PRATHER                                   1700 Seventh Avenue, Suite 2200
             Case Nos. 15-CV-612, 19-CV-199 - i                               Seattle, Washington 98101-4416
                                                                          Tel: 206.682.5600 • Fax: 206.682.2992
DocuSign Envelope ID: 2AE8DDD8-A99B-4C9D-81B7-DC3B09A847D5




       1    Pursuant to 28 U.S.C. § 1746, I declare and state as follows:
       2            1.      I am a paralegal at Edelson PC, which has been retained to represent Plaintiffs in
       3    the above-captioned matters. I am entering this declaration in support of Plaintiffs’ Motion for
       4    Certification Of A Rule 23(b)(2) Class And For Preliminary Injunction.
       5            2.      I have personal knowledge of the matters stated herein and, if called upon, I could
       6    and would competently testify thereto.
       7            3.      Beginning on January 30, 2020, at the direction of an attorney at Edelson PC,
       8    Todd Logan, I began analyzing the information contained in 176 emails that self-identified Big
       9    Fish players sent—through Plaintiff’s counsel—to members of the Washington State Legislature
      10    about their losses to social casino games.
      11            4.      My task, as directed by attorney Logan, was—using the 176 emails as a raw
      12    dataset—to model what proportion of Big Fish revenues are made from putative class members

      13    in varying tranches of lifetime losses to Big Fish. The relevant tranches were selected as $0-
      14    $99.99 dollars, $100-$999.99 dollars, $1,000-$9,999.99 dollars, $10,000-$49,999.99 dollars, and
      15    $50,000+ dollars.
      16            5.      I took multiple steps to ensure that the data I used for my analysis was true and
      17    accurate. Those were: (1) for individuals who submitted duplicate emails, where the amount of
      18    money reportedly lost was identical in each entry, I removed the duplicates from my analysis; (2)
      19    for individuals who submitted multiple emails, where the amount of money reportedly lost varied

      20    across emails, I took the average of those values and used the average for that individual; (3) for
      21    individuals who provided a range of money that they had reportedly lost, I used the lowest value
      22    of the range (e.g., if a consumer said they had lost between $50,000-$60,000 dollars, I entered
      23    their losses as $50,000); and (4) for individuals who did not denote a specific dollar loss (e.g.,
      24    individuals who reported losing “thousands”), I removed those emails from my analysis.
      25            6.      After taking these steps to standardize the data, I determined that I had 146 unique
      26    player records that could be sorted into the previously mentioned tranches.
      27
                                                                               T OUSLEY B RAIN S TEPHENS PLLC
             DECLARATION OF AUSTIN PRATHER                                         1700 Seventh Avenue, Suite 2200
             Nos. 15-CV-612 AND 19-CV-199- 1                                        Seattle, Washington 98101-4416
                                                                                Tel: 206.682.5600 • Fax: 206.682.2992
DocuSign Envelope ID: 2AE8DDD8-A99B-4C9D-81B7-DC3B09A847D5




       1            7.      Once sorted, I found 0 individuals had reported losses between $0-$99; 9
       2    individuals had reported losses between $100-$999 (for a total of $3,950); 43 individuals had
       3    reported losses between $1,000-$9,999 dollars (for a total of $179,745); 54 individuals had
       4    reported losses between $10,000-$49,999 (for a total of $1,136,500); and 40 individuals had
       5    reported losses in excess of $50,000 (for a total of $7,284,500). I identified 27 individuals
       6    reporting losses in excess of $100,000, with the highest reported loss being $750,000. In sum,
       7    these 146 individuals had losses of $8,604,695, indicating an average reported loss of $58,936
       8    across the dataset.
       9            8.      Exhibit 1 to this declaration, as well as Figure 1 in Plaintiffs’ Motion For
      10    Certification Of A Rule 23(b)(2) Class And For Preliminary Injunction, are both true and
      11    accurate graphical representations of my analysis of the above-described data. The red line on
      12    the graph represents the number of individuals whose reported losses fall within the particular

      13    range, and the blue bars represent the total losses from individuals with individual losses falling
      14    within that particular range.
      15            9.      Pursuant to Federal Rule of Evidence 1006, Figure 1 reflects a summary, chart,
      16    and/or calculation to prove the content of voluminous writings and records. The underlying
      17    letters can be produced upon request, though given the nature of their content, personally
      18    identifying information may need to be redacted for privacy purposes.
      19

      20            I declare under penalty of perjury that the foregoing is true and correct.
      21
      22            Executed on February 20, 2020 at San Francisco, California.
      23
      24
                                                             Austin Prather
      25
      26
      27
                                                                               T OUSLEY B RAIN S TEPHENS PLLC
             DECLARATION OF AUSTIN PRATHER                                         1700 Seventh Avenue, Suite 2200
             Nos. 15-CV-612 AND 19-CV-199- 2                                        Seattle, Washington 98101-4416
                                                                                Tel: 206.682.5600 • Fax: 206.682.2992
